Citation Nr: 0216563	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  99-10 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a diabetes mellitus, 
secondary to Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's verified active military service extended from 
September 1965 to December 1968.  He had service in the 
Republic of Vietnam from April 1966 to March 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That rating decision denied service 
connection for several disabilities, all claimed as secondary 
to herbicides or Agent Orange exposure in service. 

In June 2002, the veteran was provided a personal hearing 
before the undersigned in St. Louis, Missouri.  At that 
hearing, the veteran submitted a signed statement withdrawing 
all issues on appeal except for the issue of entitlement to 
service connection for diabetes mellitus secondary to Agent 
Orange exposure.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran has service in the Republic of Vietnam from 
April 1966 to March 1967.

3.  The veteran is diagnosed with diabetes mellitus, type II.



CONCLUSION OF LAW

Diabetes mellitus may be presumed to have been incurred in 
Vietnam service.  38 U.S.C.A. §§ 1110, 1116 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6), 3.309(e) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter - VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the veteran was notified in an August 2001 letter 
of the general provisions of the VCAA.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  After 
the veteran filed his claim, the RO advised him of the 
information and evidence that would support his claim.  The 
record also shows that the veteran was notified of the 
reasons and bases for the denial of his claim in the October 
1998 rating decision, the October 1998 statement of the case, 
and supplemental statements of the case issued in May 1999, 
November 1999 and January 2002.  VA must also inform the 
veteran which evidence VA will seek to provide and which 
evidence the veteran is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  This was accomplished in 
the August 2002 letter to the veteran.  Thus, the Board finds 
that VA has complied with VA's notification requirements.  
During the hearing, this Board Member addressed VCAA and 
38 C.F.R. § 3.103.  He was informed of the evidentiary defect 
in the record, how to cure the defect and was provided a 
period of time to submit additional evidence.  Such actions 
comply with VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  As this 
decision results in a grant of the benefits sought on appeal, 
the Board concludes all relevant evidence necessary to decide 
the appeal has been obtained.  VA has satisfied its duty to 
notify and to assist the veteran.

Factual Background

The veteran claims that he developed diabetes mellitus as a 
result of his exposure to Agent Orange in Vietnam.  He claims 
that he worked out of aid stations in the jungle and that 
numerous times he witnessed spraying from air craft and felt 
that the area that he had been working in had also been 
sprayed to clear the area.

Personnel records obtained by the RO show that the veteran 
had service in Vietnam from April 1966 to March 1967.  

A private report of hospitalization shows that the veteran 
was admitted to the hospital in December 1994 with a history 
of two episodes of acute pancreatitis.  Subsequent records of 
treatment, both from VA and from private sources, show that 
he underwent several operations involving his pancreas, and 
was thereafter diagnosed with diabetes mellitus. 

In March 1997, the veteran was provided a VA Agent Orange 
examination.  The diagnoses included diabetes mellitus and 
pancreatitis.  

In a May 1999 letter, G. Parker, M.D., who identified himself 
as a primary care physician, noted the veteran's claims that 
he was exposed to Agent Orange in service.  Based on the 
veteran's history, he referred to a professional journal on 
occupational environmental medicine and stated that he 
believed there was a relationship between the veteran's 
developing diabetes mellitus and his exposure to Agent 
Orange.  

In January 2002, a VA outpatient treatment record shows that 
the veteran's diabetes mellitus was poorly controlled and he 
was currently taking insulin.

In a June 2002 personal hearing, the veteran was advised that 
there was no diagnosis of diabetes mellitus, type II, in the 
medical records which would support a grant of service 
connection on a presumptive basis claimed due to Agent Orange 
exposure in service.  The veteran testified that he would be 
submitting medical evidence to show that he had such a 
diagnosis.

Thereafter, the veteran submitted a letter dated July 2002 
from T. Ryan, D.O.  Dr. Ryan stated that he had taken care of 
the veteran "for some time."  He indicated that the veteran 
had multiple medical problems which included type II diabetes 
not requiring insulin.  


Legal Criteria & Analysis

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001)

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2001) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2001) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e) (2001).  The diseases listed at 38 C.F.R. 
§ 3.309(e) (2001) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii) (2001).  
Effective May 8, 2001, 38 C.F.R. § 3.309 was amended to 
include Type II diabetes mellitus. 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2001).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 1991 and Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The veteran is diagnosed with diabetes mellitus, type II 
which has recently been added to the list of diseases 
presumptively connected with exposure to Agent Orange. 38 
C.F.R. § 3.309(e) (2001).  In this case, the record reflects 
that the veteran served in Vietnam and has been diagnosed 
with diabetes mellitus, type II.  A review of medical records 
shows that management of his diabetes mellitus has included 
taking insulin, a criteria for a compensable evaluation under 
38 C.F.R. § 4.119, Diagnostic Code 7913.  As such he has met 
all of the requirements for service connection and service 
connection for diabetes mellitus is granted.


ORDER

Service connection for Type II diabetes mellitus is granted. 



		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

